NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 03/08/2022, with respect to 1-30 have been fully considered and are persuasive.  The rejection has been withdrawn and a Notice of Allowance is issued herein. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “receiving, from the first network entity, an indication of a transmission beam pattern for one or more synchronization signal blocks transmitted from the first network entity, the one or more synchronization signal blocks transmitted from the second network entity, or any combination thereof,” “wherein the transmission beam pattern is configured for forwarding the one or more synchronization signal blocks transmitted from the first network entity, the one or more synchronization signal blocks transmitted from the second network entity, or any combination thereof,” and “wherein the transmission beam pattern is based at least in part on the report” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claims 16, 29, and 30 recite similar limitations as those of claim 1, therefore, claims 16, 29, and 30 are allowed.  Claims 2-15 and 17-28 depend on an allowed based claim, therefore, claims 2-15 and 17-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474